Title: To Alexander Hamilton from James McHenry, 15 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            Trenton War department October 15. 1799
          
           I have received your letter of the 14. instant
          I have no objections to the appointment of Lieutenant House — as paymaster to the first regiment of Artillerists and Engineers—or to that of Lieutenant Memminger as Paymaster to the Second regiment—You will be pleased to give orders to have the Bonds required by law executed and transmitted to the Accountant of this department—
          I am Sir with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton.
        